EXHIBIT 10.42

Exhibit A.
 
MEDICAL CARE TECHNOLOGIES, INC.
 
$25,000
 
TWELVE PERCENT (12%) CONVERTIBLE NOTE
DATED MAY 21, 2012
 
THIS NOTE (the “Note”) is a duly authorized Convertible Note of MEDICAL CARE
TECHNOLOGIES, INC., a NEVADA corporation (the “Company”).
 
FOR VALUE RECEIVED, the Company promises to pay Atlas Equity Offshore, Ltd (the
“Holder”), the principal sum of $25,000 (the “Principal Amount”) or such lesser
principal amount following the conversion or conversions of this Note in
accordance with Paragraph 2 (the “Outstanding Principal Amount”) on May 21, 2013
(the “Maturity Date”), and to pay interest on the Outstanding Principal Amount
(“Interest”) in a lump sum on the Maturity Date, at the rate of twelve percent
(12%) per Annum (the “Rate”) from the date of issuance.
 
Accrual of Interest shall commence on the date of this Note and continue until
the Company repays or provides for repayment in full the Outstanding Principal
Amount and all accrued but unpaid Interest. Accrued and unpaid Interest shall
bear Interest at the Rate until paid, compounded monthly. The Outstanding
Principal Amount of this Note is payable on the Maturity Date in such coin or
currency of the United States as at the time of payment is legal tender for
payment of public and private debts, at the address last appearing on the Note
Register of the Company as designated in writing by the Holder from time to
time. The Company may prepay principal and interest on this Note at any time
before the Maturity Date.
 
The Company will pay the Outstanding Principal Amount of this Note on the
Maturity Date, free of any withholding or deduction of any kind (subject to the
provision of paragraph 2 below), to the Holder as of the Maturity Date and
addressed to the Holder at the address appearing on the Note Register.
 
This Note is subject to the following additional provisions:
 
1.All payments on account of the Outstanding Principal Amount of this Note and
all other amounts payable under this Note (whether made by the Company or any
other person) to or for the account of the Holder hereunder shall be made free
and clear of and without reduction by reason of any present and future income,
stamp, registration and other taxes, levies, duties, cost, and charges
whatsoever imposed, assessed, levied or collected by the United States or any
political subdivision or taxing authority thereof or therein, together with
interest thereon and penalties with respect thereto, if any, on or in respect of
this Note (such taxes, levies, duties, costs and charges being herein
collectively called “Taxes”).
 
2.The Holder of this Note is entitled, at its option, at any time after the
issuance of this Note, to convert all or any lesser portion of the Outstanding
Principal Amount and accrued but unpaid Interest into Common Stock at a
conversion price (the “Conversion Price”) for each share of Common Stock equal
to at a price which is a 50% discount from the lowest closing bid price in the
fifteen trading days prior the day that the Holder requests conversion (the
“Conversion Price”). (The Common stock into which the Note is converted shall be
referred to in this agreement as “Conversion Shares”.) The Issuer will not be
obligated to issue fractional Conversion Shares. For purpose of this section,
the closing bid price of the Common Stock shall be the closing bid price as
reported by the Nasdaq Stock Market, or the closing bid price in the
over-the-counter market or, if the Common Stock is listed on another stock
market or exchange, the closing bid price on such exchange as reported in the
Wall Street Journal. The Holder may convert this Note into Common Stock by
surrendering the Note to the Company, with the form of conversion notice
attached to the Note as Exhibit B, executed by the Holder of the Note evidencing
such Holder’s intention to convert the Note.


 
1

--------------------------------------------------------------------------------

 
 
The Company will not issue fractional shares or scrip representing fractions of
shares of Common Stock on conversion, but the Company will round the number of
shares of Common Stock issuable up to the nearest whole share. The date on which
a Notice of Conversion is given shall be deemed to be the date on which the
Holder notifies the Company of its intention to so convert by email, delivery,
by facsimile transmission or otherwise, of a copy of the Notice of Conversion.
Notice of Conversion may be sent by email to the Company, attn: Ms. Ning Wu,
President. The Holder will deliver this Note, together with original executed
copy of the Notice of Conversion, to the Company within three (3) business days
following the Conversion Date. At the Maturity Date, the Company will pay any
unconverted Outstanding Principal Amount and accrued Interest thereon, at the
option of the Company, in either (a) cash or (b) Common Stock valued at a price
equal to the Conversion Price determined as if the Note was converted in
accordance with its terms into Common Stock on the Maturity Date.
 
3. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to the payment of the Outstanding
Principal Amount of this Note at the Maturity Date, and in the coin or currency
herein prescribed. This Note and all other Notes now or hereafter issued on
similar terms are direct obligations of the Company. In the event of any
liquidation, reorganization, winding up or dissolution, repayment of this Note
shall not be subordinate in any respect to any other indebtedness of the Company
outstanding as of the date of this Note or hereafter incurred by the Company.
 
Such non-subordination shall extend without limiting the generality of the
foregoing, to all indebtedness of the Company to banks, financial institutions,
other secured lenders, equipment lessors and equipment finance companies, but
shall exclude trade debts. Any warrants, options or other securities convertible
into stock of the Company issued before the date hereof shall rank pari passu
with the Note in all respects.
 
4. If at any time or from time to time after the date of this Note, the Common
Stock issuable upon the conversion of the Note is changed into the same or
different numbers of shares of any class or classes of stock, whether by
recapitalization or otherwise, then in each such event the Holder shall have the
right thereafter to convert the Note into the kind of security receivable in
such recapitalization, reclassification or other change by holders of Common
Stock, all subject to further adjustment as provided herein. In such event, the
formulae set forth herein for conversion and redemption shall be equitably
adjusted to reflect such change in number of shares or, if shares of a new class
of stock are issued, to reflect the market price of the class or classes of
stock issued in connection with the above described transaction.
 
5 .If one or more of the “Events of Default” as described in the Agreement shall
occur, the Company agrees to pay all costs and expenses, including reasonable
attorney’s fees, which the Holder may incur in collecting any amount due under,
or enforcing any terms of, this Note.
 
6. Prepayment. At any time that the Note remains outstanding, upon three
business days’ written notice (the “Prepayment Notice”) to the Holder, the
Company may pay 150% of the entire Outstanding Principal Amount of the Note plus
any accrued but unpaid Interest. If the Company gives written notice of
prepayment, the Holder continues to have the right to convert principal and
interest on the Note into Conversion Shares until three business days elapses
from the Prepayment Notice.
 
 
2

--------------------------------------------------------------------------------

 
 
7. The Company covenants that until all amounts due under this Note are paid in
full, by conversion or otherwise, unless waived by the Holder or subsequent
Holder in writing, the Company shall:
 
give prompt written notice to the Holder of any Event of Default or of any other
matter which has resulted in, or could reasonably be expected to result in a
materially adverse change in its financial condition or operations;
 
give prompt notice to the Holder of any claim, action or proceeding which, in
the event of any unfavorable outcome, would or could reasonably be expected to
have a Material Adverse Effect (as defined in the Note Purchase Agreement) on
the financial condition of the Company;
 
at all times reserve and keep available out of its authorized but unissued
Common Stock, for the purpose of effecting the conversion of this Note into
Common Stock, such number of its duly authorized shares of Common Stock as shall
from time to time be sufficient to effect the conversion of the Outstanding
Principal Amount of this Note into Common Stock.
 
8. Upon receipt by the Company of evidence from the Holder reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note,
 
(i) in the case of loss, theft or destruction, upon provision of indemnity
reasonably satisfactory to it and/or its transfer agent, or
 
(ii) in the case of mutilation, upon surrender and cancellation of this Note,
then the Company at its expense will execute and deliver to the Holder a new
Note, dated the date of the lost, stolen, destroyed or mutilated Note, and
evidencing the outstanding and unpaid principal amount of the lost, stolen,
destroyed or mutilated Note.
 
9. If any term in this Note is found by a court of competent jurisdiction to be
unenforceable, then the entire Note shall be rescinded, the consideration
proffered by the Holder for the remaining Debt acquired by the Holder not
converted by the Holder in accordance with this Note shall be returned in its
entirety and any Conversion Shares in the possession or control of the Investor
shall be returned to the Issuer.
 
10.  The  Note  and  the  Agreement  between  the  Company  and  the  Holder  (including  all  Exhibits  thereto)  constitute  the  full  and  entire
understanding and agreement between the Company and the Holder with respect to
the subject hereof. Neither this Note nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the Company and the Holder.
 
11. This Note shall be governed by and construed in accordance with the internal
laws of the State of Florida.


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized, as of the date first written above.
 
MEDICAL CARE TECHNOLOGIES, INC.
 
 
/s/ Ning, Wu
By: Ning, Wu, President
 
 
 
 

 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit B.
 
NOTICE OF CONVERSION
 
The undersigned hereby elects to convert $________ principal amount of the
Note (defined below) into Shares of Common Stock of MEDICAL CARE TECHNOLOGIES,
INC., a NEVADA Corporation (the “Borrower”) according to the conditions of the
convertible Notes of the Borrower dated as of May21, 2012 (the “Notes”), as of
the date written below. No fee will be charged to the Holder or Holder’s
Custodian for any conversion, except for transfer taxes, if any.
 
Box Checked as to applicable instructions:
 

  o The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).           Name of DTC Prime Broker:           Account Number:      
  o The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below:          
Atlas Equity Offshore, Ltd.

 

Date of Conversion:               Conversion Price:               Shares to Be
Delivered:               Remaining Principal Balance Due After This Conversion:
              Signature               Print Name:      

 
 
5

--------------------------------------------------------------------------------